Exhibit 10.34
EXECUTION COPY
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made effective as of December 11, 2007, by and among
Pregis Holding I Corporation, a Delaware Corporation (“Pregis I”), and its
wholly owned subsidiaries, Pregis Holding II Corporation, a Delaware corporation
(“Pregis II”), and Pregis Corporation, a Delaware corporation (“Pregis”) (Pregis
I, Pregis II and Pregis, collectively, the “Employers” and individually an
“Employer”), and Kevin J. Baudhuin (“Executive”).
RECITALS
     WHEREAS, Executive desires to be employed by Employers; and
     WHEREAS, Employers desire to employ the Executive and to utilize his
management services as indicated herein, and Executive has agreed to provide
such management services to Employers; and
     WHEREAS, as a condition precedent and a material inducement for Employers
to employ and pay Executive, Executive has agreed to execute this Agreement and
the Noncompetition Agreement, dated as of December 11, 2007, between Pregis I
and Executive (the “Noncompetition Agreement”), and be bound by the provisions
herein and therein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
PROVISIONS
     1. Term and Duties. Employers hereby agree to employ Executive as
President-Protective Packaging North America, commencing on December 11, 2007
(the “Start Date”) and continuing for a period of three (3) years (the “Initial
Term”) or until terminated in accordance with this Section 1 or Section 4.
Unless terminated by either Executive or Employers by written notice delivered
at least thirty (30) days prior to the expiration of the Initial Term,
Executive’s employment shall continue for successive one (1) year terms (each
one (1) year term hereinafter referred to as a “Subsequent Term” and, together
with the Initial Term, the “Term”) until terminated by written notice delivered
at least thirty (30) days prior to the expiration of the Subsequent Term.
Subject to the provisions of this Agreement, during the Term, Executive shall
devote his best efforts and abilities to the performance of Executive’s duties
on behalf of Employers, and to the promotion of their interests consistent with
and subject to the direction and control of the Board of Directors of each
Employer (the “Board”). Executive shall devote substantially all of his business
time, energies, attention and abilities to the operation of

 



--------------------------------------------------------------------------------



 



the business of Employers and shall not be actively involved in any other trade
or business or as an employee of any other trade or business.
     2. Compensation During Term.
          (a) Base Compensation. In consideration of the services to be rendered
by Executive during the Term, Employers shall pay to Executive as base salary
$325,000 per year (“Base Compensation”), payable bi-weekly and prorated for any
partial employment period.
          (b) Bonus. Subject to the limitations set forth in this Agreement,
Executive shall be entitled to receive an annual incentive bonus (the “Incentive
Bonus”) based upon the achievement of one or more performance goals as
determined by the Board in its sole discretion. The amount of the Incentive
Bonus shall be determined in the manner set forth on Schedule A attached hereto.
     3. Benefits.
          (a) Executive shall be eligible to participate in such benefit
programs offered by each Employer (other than bonus plans), such as health,
dental, life insurance, vision, vacations and pension, as are offered to
similarly-situated employees (except in the case of equity-based incentive plans
where awards are subject to Board (or committee thereof) approval) and in each
case no more favorable than the terms of benefits generally available to the
employees of Employers (based on seniority and salary level), subject in each
case to the generally applicable terms and conditions of the plan, benefit or
program in question.
          (b) Employers shall reimburse Executive for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Employers’ policies in effect from time to time
with respect to travel, entertainment and other business expenses, subject to
the Employers’ requirements with respect to reporting, documentation and
approval of such expenses.
          (c) Employers shall reimburse the Executive for the following
reasonable expenses that the Executive incurs in relocating his primary
residence to the Chicago, Illinois metropolitan area: (a) the cost of any
temporary housing in the Chicago, Illinois metropolitan area for 6 months, not
to exceed $5,000 per month; (b) transportation of belongings; (c) two
house-hunting trips; (d) broker and other fees related to sale/acquisition of
primary residence; (e) set-up costs of telephone, cable and broadband; and
(f) airfare and lodging for family related to such relocation and house-hunting
trips.
     4. Termination. Executive’s employment shall terminate upon the first to
occur of the following (each, a “Termination Date”):

2



--------------------------------------------------------------------------------



 



          (a) The expiration of the Term;
          (b) Executive’s death or disability (mentally, physically or
emotionally), so that Executive cannot substantially perform his duties
hereunder for a period of ninety (90) consecutive days or for one hundred eighty
(180) days during any 365 day period during the Term;
          (c) Executive’s voluntary termination of his employment for any
reason, upon not less than ten (10) business days’ written notice to Employers;
or
          (d) Employers’ termination of Executive’s employment for Cause (as
hereinafter defined).
     5. Termination Payments.
          (a) Except as otherwise provided herein, if Executive’s employment is
terminated pursuant to Section 1 by thirty (30) days’ prior written notice or
pursuant to Section 4, Executive’s Base Compensation and other benefits, if any,
shall terminate at the end of the month during which such termination occurs.
          (b) Upon termination of Executive’s employment without Cause,
Employers shall be obligated, in lieu of any other remedies available to
Executive, to pay Executive (A) an amount equal to his then current Base
Compensation (the “Termination Payment”); (B) (i) if the Termination Date occurs
during the months of January-June of the fiscal year, a pro rata Incentive Bonus
for the fiscal year in which the termination occurs (the “Target Pro Rata
Incentive Payment”), based on Executive’s target Incentive Bonus for such fiscal
year; or (ii) if the Termination Date occurs during the months of July-December
of the fiscal year, a pro rata Incentive Bonus for the fiscal year in which the
termination occurs (the “Actual Pro Rata Incentive Payment”), based on
Employers’ actual performance through the end of such fiscal year; and (C) all
accrued but unpaid amounts payable to Executive under this Agreement and under
any employee benefit plan (the “Accrued Payment”). The Target Pro Rata Incentive
Payment and the Actual Pro Rata Incentive Payment shall, in each case, be
determined based on the number of days elapsed from the beginning of the fiscal
year in which the termination occurs through and including the Termination Date.
For purposes of clarity, Executive will be eligible to receive only one
Termination Payment, one Accrued Payment and either one Target Pro Rata
Incentive Payment or one Actual Pro Rata Incentive Payment (depending on when
the Termination Date occurs) from Employers under this Section 5(b). Employers’
obligation to make the Termination Payment and either the Target Pro Rata
Incentive Payment or Actual Pro Rata Incentive Payment shall be conditioned
upon: (i) Executive’s continued compliance with his obligations under the
Noncompetition Agreement; and (ii) Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims in a form
reasonably acceptable to Employers (the “Release”). In the event that Executive
breaches any of the covenants set forth in the

3



--------------------------------------------------------------------------------



 



Noncompetition Agreement, Executive shall immediately return to Employers any
portion of the Termination Payment and either the Target Pro Rata Incentive
Payment or Actual Pro Rata Incentive Payment that have been paid to Executive
pursuant to this Section 5(b). Subject to this Section 5(b) and Section 5(e),
the Termination Payment and the Target Pro Rata Incentive Payment, if
applicable, shall be paid in installments on Employers’ regular payroll dates
occurring during the twelve (12) month period immediately following the
effectiveness of the Release. Subject to Section 5(e), the Actual Pro Rata
Incentive Payment, if applicable, shall be paid at the time Employers ordinarily
pay incentive bonuses to its executives with respect to the fiscal year in which
the termination occurs. Subject to Section 5(e), the Accrued Payment shall be
paid within thirty (30) days following the Termination Date.
          (c) In the event of a termination of Executive’s employment pursuant
to Section 4(b) as a result of his death or disability, Employers shall pay to
Executive, his estate or legal representative, as the case may be, all amounts
accrued to the date of termination and payable to Executive hereunder and under
any other bonus, incentive or other plan.
          (d) Any termination of the Term shall not adversely affect or alter
Executive’s rights under any employee benefit plan of any Employer in which
Executive, at the date of termination, has a vested interest, unless otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.
          (e) If Executive is a “specified employee” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, any payments
required to be made pursuant to this Section 5 which are subject to Section 409A
shall not commence until six months from the Termination Date, with the first
payment to be equal to the aggregate amount that would have been paid to
Executive under Section 5 during the first six months immediately following the
Termination Date had this Section 5(e) not been applicable.
     6. Definitions. “Cause” as used herein shall mean Executive’s:
(i) commission of an act which constitutes common law fraud, embezzlement (other
than occasional, customary and de minimis use of Employers’ property for
personal purposes) or a felony, an act of moral turpitude, or of any tortious or
unlawful act causing material harm to any Employer’s business, standing or
reputation; (ii) gross negligence on the part of Executive in the performance of
his duties hereunder; (iii) breach of his duty of loyalty or care to any
Employer; (iv) other misconduct that is materially detrimental to any Employer;
(v) ongoing refusal or failure to perform Executive’s duties or the deliberate
and consistent refusal to conform to or follow any reasonable policy adopted by
the Board, in each case after receiving written notice describing his
noncompliance and being given a five (5) business days opportunity to cure (to
the extent curable) such non-compliance; or (vi) material breach by Executive of
this Agreement, the Noncompetition Agreement or any other agreement with or for
the benefit of Employers to which

4



--------------------------------------------------------------------------------



 



Executive is a party or by which Executive is bound, which is not cured (to the
extent curable) within five (5) business days following written notice from
Employers.
     7. Consideration. Executive acknowledges and agrees that the consideration
set forth in the recitals to this Agreement and the rights and benefits
hereunder are all and singularly valuable consideration which are sufficient for
any or all of Executive’s covenants set forth herein or in the Noncompetition
Agreement.
     8. No Prior Agreements. Executive represents and warrants that his
performance of all the terms of this Agreement does not and shall not breach any
fiduciary or other duty or any covenant, agreement or understanding (including,
without limitation, any agreement relating to any proprietary information,
knowledge or data acquired in confidence, trust or otherwise) to which he is a
party or by the terms of which he may be bound. Executive further covenants and
agrees not to enter into any agreement or understanding, either written or oral,
in conflict with the provisions of this Agreement.
     9. Miscellaneous.
          (a) Notices. All notices, requests, consents and demands by the
parties hereto shall be delivered by hand, by confirmed facsimile transmission,
by recognized national overnight courier service or by deposit in the United
States mail, postage prepaid, by registered or certified mail, return receipt
requested, addressed to the party to be notified at the addresses set forth
below:
if to Executive:
Kevin J. Baudhuin
564 Highland Avenue
Westfield, NJ 07090
if to Employers:
c/o AEA Investors LLC
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attn: Sanford Krieger
with copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004-1980
Attn: Christopher Ewan

5



--------------------------------------------------------------------------------



 



Notices shall be effective immediately upon personal delivery or facsimile
transmission, one (1) business day after deposit with an overnight courier
service or three (3) business days after the date of mailing thereof. Other
notices shall be deemed given on the date of receipt. Any party hereto may
change the address specified herein by written notice to the other parties
hereto.
     10. Entire Agreement. This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the obligations of Executive, whether oral or written. Executive hereby agrees
that, as of the date hereof, this Agreement shall take effect and no further
obligations of any kind whatsoever shall be owed by Employers. This Agreement
constitutes the entire agreement between the parties with respect to the matters
herein provided, and no modifications or waiver of any provision hereof shall be
effective unless in writing and signed by each Employer and Executive.
     11. Binding Effect. All of the terms and provisions of this Agreement shall
be binding upon the parties hereto and its or his heirs, executors,
administrators, legal representatives, successors and assigns, and inure to the
benefit of and be enforceable by each Employer and its successors and assigns,
except that the duties and responsibilities of Executive hereunder are of a
personal nature and shall not be assignable or delegable in whole or in part.
     12. Severability. In the event that any provision of this Agreement or
application thereof to anyone or under any circumstance is found to be invalid
or unenforceable in any jurisdiction to any extent for any reason, such
invalidity or unenforceability shall not affect any other provision or
application of this Agreement which can be given effect without the invalid or
unenforceable provision or application and shall not invalidate or render
unenforceable such provision or application in any other jurisdiction.
     13. Remedies; Waiver. No remedy conferred upon any Employer by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by any Employer in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by the party possessing the same
from time to time and as often as may be deemed expedient or necessary by such
party in its sole discretion.
     14. Counterparts. This Agreement may be executed in several counterparts,
each of which is an original and all of which shall constitute one instrument.
It shall not

6



--------------------------------------------------------------------------------



 



be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.
     15. Governing Law. The validity, interpretation, construction, performance
and enforcement of this Agreement shall be governed by the laws of the State of
New York, without application of conflict of laws principles.
     16. Headings. The captions and headings contained in this Agreement are for
convenience only and shall not be construed as a part of the Agreement.
542676
[signature page follows]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

            EMPLOYERS:

PREGIS HOLDING I CORPORATION
      By:   /s/ Michael T. McDonnell       Name:   Michael T. McDonnell      
Title:   CEO       PREGIS HOLDING II CORPORATION
      By:   /s/ Michael T. McDonnell       Name:   Michael T. McDonnell      
Title:   CEO       PREGIS CORPORATION
      By:   /s/ Michael T. McDonnell       Name:   Michael T. McDonnell      
Title:   CEO  

            EXECUTIVE:
      /s/ Kevin J. Baudhuin      Name:   Kevin J. Baudhuin         

